DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogelson et al. (US. Pub. No. 2018/0192148, hereinafter “Fogelson”) in view of Imine et al. (US. Pub. No. 2011/0213996, hereinafter “Imine”).
As to claim 1, Fogelson discloses a video monitoring method [abstract], comprising: 
measuring a power consumption of at least a part of a display device while displaying predetermined content [figure 2, power consumption module “102”, paragraph 24, “102” to determine the power consumption information for the purposes of rendering respective representations of the content]; 
wherein, for each content, a respective profile of reference value has previously been set so that each content is associated with the respective profile of reference value [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device]; and 
determining whether the predetermined content has been displayed by the display device, based on any of the power consumption [figure 5, paragraph 24, “104” monitors a power consumption of the playback device being used to present specific content…, paragraph 40, a representation generated for content at relative luminance levels based on respective power consumption information…].
Fogelson does not expressly disclose comparing over time the measured values of power consumptions of at least a part of the display device with profiles of reference values over time,
determining whether the predetermined content has been displayed by the display device, based on a result of the comparison.
However, Fogelson does disclose determine measured values of power consumptions of the at least the part of the display device with profiles of reference values over time [paragraphs 28 and 31, power consumed over time, analyze a power consumption of other episodes within the same series as reference values];
determining whether the predetermined content has been displayed by the display device based on the analysis over time [paragraph 31].
Imine teaches video monitoring method comprising comparing over time measured values of power consumptions of at least a part of the display device with profiles of reference values over time [figure 9, “S1903”, paragraph 72, compare measured values of power consumptions with reference value],
determining a display condition by a display device, based on a result of the comparison [figure 9, paragraph 73, compare the amount of power consumption with reference value C to determine the power saving control, abstract, power saving control that allows a change of control content, figures 11A-B, different display content including power saving control change screen, power saving control setting screen based on the result of comparison].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the video monitoring method of Fogelson to perform comparison between the measured values of power consumptions with profiles of reference values over time, and determine a display content by a display device, based on a result of the comparison, as taught by Imine, in order to save power consumed by the apparatus (Imine, paragraph 7).
As to claim 2, Fogelson discloses the video monitoring method according to claim 1, further comprising: 
generating the reference information based on at least the part of power consumption of the display device [figure 1, time intervals (i.e., 1pm, 3pm and 5pm), paragraph 18, paragraph 38, the content at relative luminance levels based on the determined power consumption information] or another display device that displayed the predetermined content, or a voltage or a current used for calculating the power consumption.
As to claim 3, Fogelson discloses the video monitoring method according to claim 1, wherein the reference information comprises time-series information with respect to an elapsed time daring which the predetermined content is played back [figure 1, time intervals (i.e., 1pm, 3pm and 5pm), abstract, paragraphs 15 and 18]. 
As to claim 4, Fogelson discloses the video monitoring method according to claim 3, wherein the determining comprises determining whether the predetermined content has been displayed by the display device based on a result of a comparison between a plurality of reference values according to the elapsed time indicated by the time-series information and a plurality of measured power consumption values [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device].
As to claim 5, Fogelson discloses the video monitoring method according to claim 1, wherein the determining comprises determining that the predetermined content has been displayed by the display device in a case where an integrated value of the power consumption or of the current with respect to one playback time of the predetermined content is included in a predetermined range determined by the reference information [figure 1, to determine the predetermined display content 121-n in a case where the integrated value of the power consumption (high, medium, low energy) with respect to one playback time of the predetermined content in each time interval of the plurality of time intervals (i.e., 1pm, 3pm and 5pm), paragraphs 18-20]. 
As to claim 6, Fogelson discloses the video monitoring method according to claim 1, further comprising: 
when a predetermined condition has been satisfied, recording, one of the power consumption, the voltage or the current, and an elapsed time since the predetermined condition was satisfied or a time of day [paragraph 6, to store at least one of program routines…and power consumption information…, figure 1, paragraph 18, an elapsed time is recorded to display the corresponding content]. 
As to claim 7, Fogelson discloses the video monitoring method according to claim 6, wherein the predetermined condition includes a condition of the measured power consumption [figure 1, measured power consumption (high, medium, low energy)].
As to claim 8, Fogelson discloses the video monitoring method according to claim 1, wherein the display device comprises a light emitting unit that emits light used for display [abstract, luminance levels that emits from light emitting unit, paragraph 2, power consumption for playback because of the dynamic backlighting], and 
wherein the part of power consumption is power consumption of the light emitting unit [paragraph 2, power consumption for playback because of the dynamic backlighting].
As to claim 9, Fogelson discloses the video monitoring method according to claim 1, wherein the measuring is performed by a measuring device connected to a network [paragraph 42, power consumption information can be determined by querying a smart home apparatus, an energy measuring device such as a smart power supply and/or energy monitor…].
As to claim 10, Fogelson discloses the video monitoring method according to claim 1, wherein the measuring is repeated in a predetermined period Fogelson discloses the. 
Claims 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogelson in view of Ishida et al. (US. Pub. No. 2009/0054100, hereinafter “Ishida”).
As to claim 11, Fogelson discloses a video monitoring method [abstract], comprising: 
measuring, by a display device that comprises a display panel and a backlight unit [figure 1, display panel of “10”, abstract, luminance levels that emits from light emitting unit, paragraph 2, power consumption for playback because of the dynamic backlighting] and that is used for displaying predetermined content, luminance of at least a part of light emitted by the backlight unit and irradiated on the display panel [figure 5, paragraph 24, “104” monitors a power consumption of the playback device being used to present specific content…, paragraph 40, a representation generated for content at relative luminance levels based on respective power consumption information…]; and 
determining whether the predetermined content has been displayed by the display device based on the measured luminance and profiles of reference values [figure 1, time intervals (i.e., 1pm, 3pm and 5pm), paragraph 18, paragraph 38, the content at relative luminance levels based on the determined power consumption information], wherein, for each content, a respective profile of reference value has previously been set so that each content is associated with the respective profile of reference value [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device].
Fogelson does not expressly disclose a display device that comprises a liquid crystal panel.
Ishida discloses a video monitoring method [abstract] comprising a display device that comprises a liquid crystal panel [figure 1, “103”].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified video monitoring method of Fogelson to use a display panel that comprises a liquid crystal panel, as taught by Ishida, since it is a simple substitution of one known display panel for another to obtain predictable displaying results.
As to claim 12, Fogelson discloses the video monitoring method according to claim 11, further comprising: 
generating the reference information based on luminance measured in the display device [figure 1, time intervals (i.e., 1pm, 3pm and 5pm), paragraph 18, paragraph 38, the content at relative luminance levels based on the determined power consumption information] or another display device that displayed the predetermined content.
As to claim 13, Fogelson discloses the video monitoring method according to claim 11, wherein the reference information comprises time-series information with respect to an elapsed time during which the predetermined content is played back [figure 1, time intervals (i.e., 1pm, 3pm and 5pm), abstract, paragraphs 15 and 18]. 
As to claim 14, Fogelson discloses the video monitoring method according to claim 13, wherein the determining comprises determining whether the predetermined content has been displayed by the display device based on a result of a comparison between a plurality of reference values according to the elapsed time indicated by the time-series information and a plurality of measured power consumption values [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device].
As to claim 15, Fogelson discloses the video monitoring method according to claim 11, wherein the determining comprises determining that the predetermined content has been displayed by the display device in a case where a value corresponding to an integrated value of the luminance with respect to one playback tune of the predetermined content is included in a predetermined range determined by the reference information [figure 1, to determine the predetermined display content 121-n in a case where the integrated value of the power consumption (high, medium, low energy) with respect to one playback time of the predetermined content in each time interval of the plurality of time intervals (i.e., 1pm, 3pm and 5pm), paragraphs 18-20].
	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fogelson.
As to claim 16, Fogelson discloses a video monitoring device [figure 1, “10”], comprising: 
at least one memory [figure 3, memory “330” storing programs] storing a program: and 
at least one processor [figure 3, processor “320”] configured to execute the program and control the video monitoring device [paragraph 32] to: 
determine whether predetermined content has been displayed by a display device, based on at least a part of power consumption of the display device used for displaying the predetermined content and profiles of reference values [figure 5, paragraph 24, “104” monitors a power consumption of the playback device being used to present specific content…, paragraph 40, a representation generated for content at relative luminance levels based on respective power consumption information…], wherein, for each content, a respective profile of reference value has previously been set so that each content is associated with the respective profile of reference value [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device]. 
As to claim 17, Fogelson discloses a video monitoring system [figure 1, “10”], comprising: 
a measuring device that measures at least a part of power consumption of a display device used for displaying predetermined content [figure 2, power consumption module “102”, paragraph 24, “102” to determine the power consumption information for the purposes of rendering respective representations of the content], or a voltage or a current used for calculating the power consumption; and 
a monitoring device that receives a signal from the measuring device via a network [paragraph 42, power consumption information can be determined by querying a smart home apparatus, an energy measuring device such as a smart power supply and/or energy monitor…], 
wherein the measuring device or the monitoring device determines whether the predetermined content has been displayed by the display device [figure 5, paragraph 24, “104” monitors a power consumption of the playback device being used to present specific content…, paragraph 40, a representation generated for content at relative luminance levels based on respective power consumption information…], based on one of the power consumption, the voltage or the current, and profiles of reference values, wherein, for each content, a respective profile of reference value has previously been set so that each content is associated with the respective profile of reference value [figure 1, to determine the display content based on time intervals (i.e., 1pm, 3pm and 5pm) as a plurality of reference values according to the elapse time, abstract, paragraphs 15 and 18, determine power consumption of a playback device].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211. The examiner can normally be reached Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAN-YING YANG/            Primary Examiner, Art Unit 2622